


109 HR 6115 : Mark-to-Market Extension Act of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6115
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To extend the authority of the Secretary of
		  Housing and Urban Development to restructure mortgages and rental assistance
		  for certain assisted multifamily housing.
	
	
		1.Short titleThis Act may be cited as the
			 Mark-to-Market Extension Act of
			 2006.
		2.ReauthorizationSection 579 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
			 amended—
			(1)in subsection
			 (a)(1), by striking October 1, 2006 and inserting October
			 1, 2011; and
			(2)in subsection (b), by striking
			 October 1, 2006 and inserting October 1,
			 2011.
			3.Exception
			 rentsSection 514(g)(2)(A) of
			 the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C.
			 1437f note) is amended by striking five percent
			 and inserting nine percent.
		4.Period of
			 eligibility for nonprofit debt reliefSection 517(a)(5) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 by inserting before the period at the end the following: :
			 Provided, That if such purchaser acquires such project
			 subsequent to the date of recordation of the affordability agreement described
			 in section 514(e)(6), (A) such purchaser must acquire such project on or before
			 the later of (i) five years after the date of recordation of the affordability
			 agreement and (ii) two years after the date of enactment of this title; and (B)
			 the Secretary must have received, and determined acceptable, such purchaser’s
			 application for modification, assignment or forgiveness prior to such
			 purchaser’s acquisition of the project.
		5.DefinitionsSection 512 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 by adding at the end the following new paragraph:
			
				(20)Disaster-damaged
				eligible projectThe term disaster-damaged eligible
				project means an eligible multifamily housing project—
					(A)that is located in
				a county that was declared a major disaster area on or after January 1, 2005,
				by the President pursuant to the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq);
					(B)whose owner
				carried casualty and liability insurance covering such project in amounts
				required by the Secretary;
					(C)that suffered
				damages not covered by such insurance that the Secretary determines are likely
				to exceed $5,000 per unit in connection with the natural disaster that was the
				subject of such designation; and
					(D)whose owner
				requests restructuring within two years following the date that such damages
				were incurred.
					Disaster-damaged eligible projects
				shall be eligible without regard to the relationship between rent level for the
				assisted units and comparable market
				rents..
		6.Disaster-damaged
			 eligible projects
			(a)Market rent
			 determinationsSubparagraph
			 (B) of section 514(g)(1) of the Multifamily Assisted Housing Reform and
			 Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 to read as follows:
				
					(B)if those rents
				cannot be determined—
						(i)with respect to a
				disaster-damaged eligible project, are equal to 100 percent of the fair market
				rents for the relevant market area (in effect at the time of such disaster);
				and
						(ii)with respect to
				other eligible multifamily housing projects, are equal to 90 percent of the
				fair market rents for the relevant market
				area.
						.
			(b)Owner
			 InvestmentSection 517(c) of
			 the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C.
			 1437f note) is amended by adding at the end the following new
			 paragraph:
				
					(3)Properties
				damaged by natural disastersWith respect to a disaster-damaged
				eligible project, the owner contribution toward rehabilitation needs shall be
				determined in accordance with paragraph
				(2)(C).
					.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
